Opinion issued July 8, 2021




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-20-00303-CR
                            ———————————
            KRYSTLE CONCEPCION VILLANUEVA, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 428th District Court
                            Hays County, Texas1
                     Trial Court Case No. CR-17-0182-D


                          MEMORANDUM OPINION

      Krystle Villanueva was convicted of capital murder in the death of her five-

year-old daughter. In the same trial, she was convicted of aggravated assault with a


1
      The Texas Supreme Court transferred this appeal from the Austin District through
      a docket equalization order.
deadly weapon for stabbing her boyfriend’s stepfather during the same episode. She

argued the affirmative defense of insanity. The jury rejected her defense and

convicted her of both offenses. Her two sentences were ordered to run concurrently,

with the capital murder conviction having the lengthier sentence of life

imprisonment without the possibility of parole.

      In a single issue, she appeals the jury’s rejection of her affirmative defense of

insanity, arguing that the jury’s decision on that issue was against the great weight

and preponderance of the evidence so as to be manifestly unjust.

      We affirm.

                                    Background2

      Krystle Villanueva and Refugio (Junior) Hernandez met as teenagers. Around

the age of 19, Krystle3 had a daughter, who they named Giovanna (Gio) Hernandez.

At times, the couple lived together with their child. At other times, Junior would live

with his mother and stepfather—Nancy and Eustorgio Arellano–in Kyle, and Krystle

and Gio would live with Krystle’s relatives. In late-December 2016, the couple




2
      A note before we begin. The evidence in this case is graphic and gruesome. We will
      discuss the details of the child’s death and what happened to her body only to the
      extent necessary to resolve the issue raised on appeal.
3
      We will refer to Villanueva and her family members by their given names for ease
      of reading and because various people share last names.
                                           2
discussed Krystle and Gio moving back in with Junior, Nancy, and Eustorgio. At the

time, Krystle was 24 years old, and her daughter, Gio, was 5 years old.

          Krystle and Gio moved into the home in Kyle on January 3, 2017. That night,

Junior took Krystle to the hospital because she had vomited. The witnesses dispute

the events surrounding her illness. At trial, Krystle presented evidence that she had

a delusional break from reality that evening, shaved off some body hair, and drank

bleach to rid herself of a “witch.” Neither Junior nor Eustorgio confirmed that

version of events. The attending physician who treated her that evening did not

either.

          Two days later, on January 5, Junior and Nancy left for work early in the

morning. Eustorgio spent the morning in his bedroom watching TV. Krystle did

some laundry, bathed Gio, and sat outside looking at her computer. Around

lunchtime, Eustorgio was sitting at the kitchen table eating when he saw Krystle

retrieve a large knife from the kitchen and go into her bedroom. Neither spoke to the

other. Eustorgio testified that this was normal behavior for Krystle, who had a habit

of going into her bedroom with a knife to cut up and eat fruit.

          Gio was in the bedroom when Krystle entered it with the knife. Eustorgio

recalled hearing Gio say, “No, Mommy. No, Mommy.” But, to Eustorgio, it sounded

like the child’s normal protestations when, for example, electronics were taken away

from her.


                                           3
      A short time later, Krystle returned to the kitchen and walked past Eustorgio.

After she passed him, she turned and plunged the knife into his back. She stabbed

him four times before he could turn to face her. Then she stabbed him twice more.

He bit her hand, which caused her to drop the knife. He picked up the knife and fled

to his neighbor’s house for help. His neighbor called 911 at 12:50 p.m.

      While Eustorgio and the neighbor were on the phone with the 911 operator,

Krystle came outside with a BB gun. She said nothing. She just pointed the BB gun

at Eustorgio and the neighbor. The BB gun was not functional; it did not fire. Krystle

went back into the house.

      While one 911 operator continued to talk to Eustorgio and the neighbor,

another 911 operator answered a call from Krystle. A recording of the 911 call was

played for the jury. Krystle told the operator, “These f— people are trying to kill

me,” and she gave her address. A couple minutes passed without her answering any

additional questions. Then she repeated that people were trying to kill her. The

operator asked who was trying to kill her, and she responded that it was her dad. The

operator asked her for her name. At first, she said “Krystle,” but then she said,

“Nathaniel Walker.”

      The operator asked her if her dad had a weapon, and Krystle responded: “No.

No, he was just watching TV. My daughter wanted some cereal and I killed her.”

The operator sought to confirm her statement, and Krystle repeated: “Yeah, I killed


                                          4
her and I stabbed my father-in-law.” Minutes passed, and the operator heard loud

banging and asked Krystle what she was banging on. Krystle responded: “Nothing.

I’m just trying – I cut my daughter’s head off.” The operator asked her why, and she

replied, “’Cuz she wanted cereal.” The operator continued to hear loud noises and

asked Krystle what was making those noises. For 10 minutes, Krystle did not

respond. Eventually, she replied, “Yes, I’m here,” but she did not answer any

questions or say anything else for the remainder of the 911 call.

      Police officers began arriving about 10 or 15 minutes after the first 911 call.

They took the knife from Eustorgio and sent him to the hospital in an ambulance.

SWAT officers arrived next. A neighbor saw the SWAT officers arrive and called

Krystle’s mother in Austin. Krystle’s mother, younger sister, and nephew drove from

Austin to Kyle.

      Over the next hour, the SWAT officers called for Krystle to come outside.

Krystle’s mother spoke to the officers and offered to go inside but was refused.

Eventually, there was a loud bang at one door, and the officers entered another door

to remove Krystle. She had just taken a shower. She was removed from the home in

handcuffs with a sheet around her nude body. She resisted the officers and had to be

carried to a police car. Once placed in the police car, she began banging her head

and feet on the windows, so she was removed and placed on the ground.




                                          5
      One testifying officer, Detective K. Lysek, described her as “spitting at

everyone, and she was kind of smiling and laughing because it seemed to amuse her

that she was giving us such a struggle.” The officers placed a “spit sock,” padded

helmet, and “wrap” body restraint on her. The jury was shown video from Lysek’s

bodycam. Krystle is in the wrap, and the police are putting the spit sock and helmet

on her. After they place her in the car, she screams loudly.

      Lysek drove Krystle to a hospital. The bodycam continued to record. Krystle

grunts and kicks a few times during the ride to the hospital. At one point, she says

her restraints are tight. Then she spontaneously asks, “Hey, do you have any weed

on you? I need to smoke a joint.”

      When they arrive at the hospital, the officers are seen on the bodycam video

comforting each other. An officer is heard sniffling. Then the officers place Krystle

on a stretcher to wheel her into the hospital. One officer is seen pointing to Krystle

on the stretcher and noting, “And she is laughing.”

      The bodycam then shows Krystle in an examination room. She screams

repeatedly. The medical personnel ask her what her name is, and she responds, “I

don’t have one.” They ask if she knows why she is there and she makes a hmmm-

hmmm sound that does not clearly indicate an affirmative or negative response. They

ask if she has any injuries, and she says she has a bite. She struggles against the

restraints and screams loudly again. Krystle’s tone abruptly changes and she asks,


                                          6
“Do you have any weed?” Someone responds, “Shut up.” The video ends seconds

later.4

          The jury was shown additional videos of the police moving Krystle to another

facility and preparing her for a police interview. In one video, two officers are seen

in the front seat of a police car as the audio picks up Krystle speaking from the back

seat. She is crying and says, “My baby [inaudible] I didn’t know it was her [inaudible

and crying] Just kill me. I didn’t know, I swear, I thought it was a doll. I thought it

was a f— clone. . . . I’m so sorry baby. I swear to God. Was it really? I thought it

was a [crying] no, no, no, no, no. Just kill me. I didn’t realize. I swear to God. I

swear I thought it was a doll. I thought it was a f— clone. [inaudible, crying] My

baby. Just kill me, please. [inaudible, crying] That was my baby. I don’t deserve to

live. [crying] I’m so sorry. That was my baby and [inaudible] a f— key. [inaudible]

I lost it. I’m so sorry. . . . I didn’t know it was real. I’m so sorry.” She repeated these

comments, crying, for several more minutes.

          In the next videos, Krystle is being dressed into jail clothing and interviewed

by Sergeant Opiela. She is crying and says, “Oh my God. I f— up. I thought it was

a key. I really thought she was a f— clone. I really lost it. There are so many voices

in my f— head. I thought she was a clone.”



4
          There is no indication in the record that a competency evaluation was requested or
          performed.
                                               7
       Sergeant Opiela reads Krystle the Miranda warnings and asks if she

understands them. She says, “I’m trying to focus. There are so many voices in my

head.” He attempts to begin a dialogue with her by asking what type of gaming

system she likes to play. Crying, she says, “Why does it matter? I just killed my

daughter.” Then she says, “I haven’t slept in days. There are so many voices in my

head.” He tells her, “Listen to my voice. This is the voice you are listening for.”

Then he asks her if she understands the Miranda warnings he read to her. She takes

the written copy, looks at it, and asks him to read it to her. He re-read it a third time

and asks her to sign it. She stares at the paper again for several minutes without

signing it.

       Opiela offers to read the warnings again. Krystle hands the paper back to him,

and he reads the warnings a fourth time. He again asks her to sign the warnings,

pointing at the signature line. Krystle stares at the paper for several more minutes.

He reads it to her again while she stares down with a confused expression.

       After 30 minutes of this, Krystle writes “no name” on the signature line.

Opiela tells her that is not her name. He spells her name to her as he asks her to sign

her name. She continues to stare at the page. He asks whether she is listening to him.

Krystle does not react, verbally or physically. After a few more minutes, she asks

him to read it again.




                                           8
      Krystle’s expert witness, Dr. West, testified that, based on information she

learned during her interview of Krystle that Krystle had thought the paper with the

written Miranda warnings was a contract to enter into prostitution, which is why

Krystle had hesitated to sign it.

      As the video continues playing, Opiela asks Krystle again to sign the paper.

After 10 more minutes, Krystle signs the paper, and the two begin talking. Opiela

asks her a few questions that she does not directly respond to. Later, Opiela asks her

why she is there, and she says, “Because I killed my daughter.” He asks more

questions, but she does not answer. Then Krystle says, “I thought she was a doll. I

thought she was a doll, I swear.”

      He asks her where Gio’s body parts are. Krystle asks him, “What body parts?”

He asks her where Gio’s head is. Krystle says, “It was there.” Eventually, Krystle

starts screaming “Gio” repeatedly, and then cries, “I need my baby, please.” Opiela

asks her to explain what happened in the house. Krystle appears to need to vomit.

Opiela gives her a trash can to vomit it; instead, Krystle begins digging through it.

He asks her again what happened in the bedroom. Krystle says, “I thought she was

a clone.”

      Later, Krystle asks, “Where is my daughter?” Opiela asks again what

happened to Gio. Krystle replies, crying, “I f— killed her.” He asks her how. Krystle

paces and cries. Opiela repeatedly asks her to sit back down. She tries to pull her


                                          9
pants down. He tells her not to and to sit down. She stands, hunched over. The other

officer in the room motions toward Krystle and leaves the room. More officers come

in, and they place Krystle on the floor. Opiela tells the officer helping him that

Krystle has feces in her hands.

      In yet another video from the night of Gio’s death, Krystle says to the officers:

      There’s so many voices in my head. I’m going crazy. I’m so sorry. I’m
      so sorry. What the f—? [inaudible] I didn’t know. I didn’t know. . . . I
      lost my mind. I lost my mind. [inaudible] Oh my God. I lost it. Oh, man.
      Oh, no. [inaudible] in my head. What the f— is – Oh man. I’m so sorry.”
      Then later, “I’m sorry. I’m sorry. I thought my daughter was a – I don’t
      know why I thought my daughter was a clone. Oh, no, no, no, no.” Still
      later, she said, “Where am I? [inaudible] I don’t know what the f— is
      going on. I thought my daughter was a clone. For some reason, I
      thought my daughter was a clone. [inaudible] telling me one thing, and
      I feel like my head is telling me something else. I don’t deserve to live.
      I killed my daughter. [inaudible] Why do I feel like – I felt like I was in
      a f— game. My mind was telling me I was in a game. What is going
      on? [inaudible] I’m sorry. I’m so sorry baby. Why do I – I’ve got so
      many f— voices in my head. I feel like my daughter’s talking to me
      right now. I’m sorry. I’m so sorry. What the f— is going on? . . . . My
      head. My daughter.

      Jail records state that Krystle was diagnosed with psychosis five days later

and prescribed medications. There are multiple treatment records indicating that she

has refused medications while in jail.

      Krystle did not testify. These videos were the only direct evidence the jury

received of Krystle discussing the events. Krystle’s insanity defense relied on her

statements in these videos, the testimony of her sister and mother about her history



                                          10
of paranoia and delusions, and the expert testimony of a retained psychiatric expert,

Dr. S. West.

      The State called 19 witnesses, including police officers, a doctor who treated

Krystle at the hospital on January 3, a medical examiner, a toxicologist, and then

Junior and Eustorgio. The State did not present a medical expert to opine on

Krystle’s mental state.

      The officers described Krystle’s arrest, their investigation of the crime scene,

Krystle’s statements while being transported, and their recorded interviews of her.

The testimony of the medical examiner and other evidence revealed that Gio had

been stabbed and her body had been severely mutilated. Many of her injuries were

post-mortem. We will not detail them but will summarize as follows: various

appendages were cut off, her skin was sliced open from the top of her back down the

length of her back and continuing, her head was removed, and various internal

organs were removed and piled on her.

      The toxicologist, S. Peyton, testified about alcohol and drug testing performed

a couple hours after Krystle’s arrest. Keeping in mind that .08 blood-alcohol content

is the level for intoxication in Texas, Peyton said that, comparatively, Krystle’s

blood-alcohol level was .035. She testified that the human body metabolizes, on

average, .02 grams of alcohol per hour. So, if the jury were to do the math, then, at




                                         11
the time of Gio’s death, Krystle’s blood-alcohol level would have been somewhere

near .08.

      The toxicologist also testified that Krystle’s blood was “presumptively

positive” for marijuana, which means that they did not confirm it was marijuana in

her system, but the test results were consistent with the presence of cannabinoids.

      Junior testified. He agreed that he had taken Krystle to the hospital two days

before Gio’s death because she had thrown up. Junior agreed he had seen cleaning

supplies, like bleach, on the floor in the bathroom, but he denied thinking she had

swallowed bleach and denied ever telling anyone that she had. He also denied talking

to Krystle’s mom about the hospital visit or telling her that Krystle thought his

parents were trying to poison her. In response to the question about Krystle thinking

someone was trying to poison her, he testified, “Man, ain’t nobody try to poison her.

She didn’t tell me nothing like that.”

      Junior testified about his interactions with Krystle the morning of Gio’s death.

His father, Eustorgio, also testified about his interactions with Krystle that morning

up to the point when she stabbed him. Junior said Krystle appeared normal to him.

Eustorgio testified that she behaved normally until she attacked him with the knife.

      The defense witnesses were Krystle’s (1) sister, Samantha, (2) mother, Minia,

and (3) expert psychiatrist, Dr. West. Dr. West testified that she specialized in

filicide, which is the study of parents who kill their children. West explained to the


                                         12
jury that there are certain driving forces that lead parents to kill their children. One

of those is psychosis that causes the parent to develop their own detached sense of

events that does not match reality. The parents can suffer from delusions that make

them think bizarre thoughts about their children and inaccurately evaluate the events

and associated risks.

      One type of psychotic delusion is Capgras Syndrome. Dr. West testified that

Krystle has Capgras Syndrome, which she explained to the jury refers to the

delusional belief that loved ones have been replaced with impostors. According to

Dr. West, based in part on her interview of Krystle before trial, Krystle believed that

Gio had been replaced by a clone/impostor and that she had to return the clone to get

Gio back. Further, Krystle believed there was a key inside Gio’s body that she had

to find and return—again, to be able to get the real Gio back. In Dr. West’s expert

opinion, Krystle did not understand she was stabbing and cutting into Gio, a living

person. Rather, she thought she was doing that to an inanimate clone in search of a

key and that it was necessary to do so to “get her real daughter back.”

      Dr. West testified that this was not an isolated incident of psychosis. After

reviewing Krystle’s medical file and speaking with Krystle’s mother and sister, Dr.

West opined that Krystle had a history of untreated mental illness. She testified about

a time in June 2015 when the police encountered Krystle walking along the side of

a highway, supposedly fleeing from a man named “Santana.” Dr. West reviewed the


                                          13
medical records from that ER visit and determined that Krystle was diagnosed with

a psychotic disorder with paranoia and delusional beliefs.

      Krystle’s mother, Minia, testified that Krystle talked to her about Santana in

2016 and told her that he was capable of turning into a bird, flying to find her, and

hurting Gio or Junior. Minia recounted the story to Dr. West in their interview.

      Dr. West also discussed a drug rehabilitation stint in 2016. Krystle told the

staff she had bipolar disorder, and they prescribed her medications. In Dr. West’s

expert opinion, the proper diagnosis for Krystle was not bipolar disorder, but,

instead, psychosis.

      According to Dr. West, Krystle’s sister, Samantha, shared stories of Krystle’s

past delusions. For example, Krystle would sometimes hide in closets or disappear

for days. Krystle would tell family members that the devil was searching for her,

that a picture was being used to hex or curse her, and that, at various times, there

were snipers in the trees outside their home. Once, Krystle screamed at family

members to get down and claimed to have seen a “red dot” on one person’s forehead

from a sniper’s gun. Another time, Krystle disappeared while inside a store, and

Samantha found her hiding in the bathroom. Krystle was scared. Samantha told Dr.

West that Krystle had thought that CIA agents were after her. Samantha confirmed

these events when she testified.




                                         14
      During her own interview with Dr. West, Krystle discussed an event in late

2016 when she was shopping with Gio and Junior. Krystle reported that she had

come to believe that Gio was a witch. She looked at Gio that day and said, “You’re

not my daughter.” Gio cried. Junior asked what she meant, and she did not respond.

      Krystle also told Dr. West that she once stood over Junior with a knife,

thinking that she needed to kill him because he was an impostor. Gio stirred, and her

activity brought Krystle back to reality. Based on Krystle’s description, this event

occurred the evening before Gio’s death—about 12 hours before she stabbed

Eustorgio and killed Gio.

      Krystle told Dr. West that she never fully shared these past thoughts with

medical personnel before Gio’s death because she was afraid of being sent to a

psychiatric hospital. That was the reason, according to Krystle, that she did not tell

the ER doctor on January 3 that she had swallowed bleach and shaven herself to get

a “witch” out of her. Instead, she only discussed the possibility of additional drug

rehabilitation with the doctor that night.

      Dr. West recounted Krystle’s version of events on January 5. Krystle woke up

agitated. She went outside to watch videos on her computer to calm down, but it did

not help because it appeared that the videos were reacting to her eye movements.

She smoked a cigarette, but then the cigarette looked like it changed from tobacco

to tea leaves. Gio woke up and asked for cereal. Krystle had her take a shower. The


                                             15
“next thing she remembers is that she’s strangling her, and she has a knife and she’s

stabbing her, and she is looking for a ring.”

      According to Dr. West, Krystle did these things to Gio and her dead body

because Krystle “was very ill, psychotic, delusional at this time, she did not, in [Dr.

West’s] opinion, know the wrongfulness of what she was doing. She interpreted this

as simply cutting up something that wasn’t in existence. It was a doll. It was a clone.

It was not her daughter. It wasn’t human; therefore, it’s not a crime.”

      Dr. West testified that Krystle also thought that Eustorgio was a clone who

had to be returned to get Gio back and that Krystle had called 911 because her

attempts to get Gio back were not working—Eustorgio had escaped, and Krystle

could not find the key inside the clone-Gio. Krystle was calling 911 to help her, in

Dr. West’s view.

      Dr. West testified that the police bodycam videos were capturing the moments

when Krystle was coming out of her delusional state and beginning to realize that

what she had thought was real actually was not. Dr. West noted that in one video

clip Krystle is heard saying, “They tricked me.” She explained to the jury that this

demonstrates Krystle’s dawning understanding that what she had thought she needed

to do to get Gio back was not reality.




                                          16
      Dr. West also noted the pace and content of Krystle’s interactions on the

videos. She opined that they were evidence of disorganized behavior and being

inundated with voices inside her head, which are signs of psychosis.

      Dr. West testified that Krystle was severely delusional on the day of Gio’s

death—she was suffering from psychosis that prevented her from knowing the

difference between right and wrong, meaning that she met the definition of legal

insanity. Dr. West’s diagnostic impression, tied to the time of the offense, was

“unspecified schizophrenia spectrum and other psychotic disorder” with paranoia

and disorganized thoughts and behaviors. The schizophrenia is labeled

“unspecified,” according to Dr. West, in recognition of evidence that Krystle had

used marijuana days before Gio’s death. Dr. West testified that she could not

definitely rule out substance abuse as a causal factor precipitating Krystle’s

symptoms; yet she could opine that the “severity and longevity of her psychosis

suggests otherwise,” meaning that marijuana use would not have been the cause of

Krystle’s behavior.

      Dr. West’s report was included as a trial exhibit. It lists “unspecified

schizophrenia spectrum and other psychotic disorder” as the diagnostic impressions

at the time of the offense. It notes Krystle’s history of drug use and a low IQ of 77.

It concludes that Krystle was experiencing symptoms of psychosis when she

attacked Gio and Eustorgio; that she did not know her actions were wrong at the time


                                         17
because she believed her family had been replaced by clones; that, although she has

a history of substance use, “the events of January 5, 2017 are unlikely to flow from

drugs or alcohol; and that Krystle “was suffering from a severe mental disease,

namely unspecified Psychosis. Because of this [she] did not know what she was

doing was wrong.”

      Krystle’s younger sister, Samantha, testified. She told the jury that she and

her mother received a call from a relative who saw the police at the Kyle home. They

immediately drove to Kyle. She saw the police remove her sister from the home. She

spoke to police at the scene, and she participated in a police interview two days later.

Samantha thought that drugs might have been involved because Krystle had a history

of drug use.

      Samantha was asked about events in the days before Gio’s death. She said

that, just a couple days earlier, she and her son and Krystle and Gio were all living

with a relative. Krystle was in a back bedroom alone, sitting cross-legged on the bed,

and laughing loudly. Samantha went back to the bedroom to check what was going

on. Krystle was sitting there alone, just laughing. Later that day, Samantha went

back to check on her again. Krystle was taking her cellular phone apart. She had the

battery in one hand and the rest of the phone in the other. Krystle commented that

the phone was still beeping and asked Samantha if she could hear it. Samantha told




                                          18
her that she could not hear it. Krystle continued to take the phone apart with a pair

of tweezers until it was in pieces.

      Samantha was asked how she reacted to Krystle’s behavior. Samantha

testified that Krystle had a history of being paranoid, thinking that people were

watching her and other conspiratorial thoughts. Samantha thought the paranoia was

odd, but she recalled Krystle displaying paranoid behavior since Samantha was a

young child, so, to Samantha, it seemed like normal behavior—normal for Krystle.

      For example, Samantha remembered that Krystle would always cover the

camera of her phone with duct tape to prevent people from watching her. She

remembered that, in 2013, Krystle became paranoid that the devil was coming after

Gio because Gio had a “pure” soul. Another time, Krystle saw a drawing and

panicked, believing that it was an indication she was cursed. That same year, Krystle

disappeared for three days. When she returned, she ran into the house and said God

had touched her and shown her everything and now the devil was after her. Krystle

went to the shower and sobbed. By the time she got out of the shower, she appeared

fine again.

      Yet another time, in 2015, Samantha and Krystle and their kids were in a store

when Krystle ran off. Samantha found her hiding in the store restroom. Krystle said

that the CIA was in the store and had found her. Krystle appeared frightened and

would not leave the restroom. Samantha had to tell her that the CIA left before


                                         19
Krystle would leave the restroom. Many times, Samantha found Krystle hiding in

the closet of their home, and Krystle would explain that she was hiding from either

the CIA or the devil.

      Samantha testified that these paranoid episodes would occur at random, “one

minute she’s fine, the next she’s not. There was really no pattern to it.” Samantha

agreed that Krystle had a history of drug use, but she also testified that, at least with

regard to the store-restroom incident and hiding from the CIA, Samantha knew that

Krystle had not been on drugs those days.

      On cross-examination, Samantha agreed that, on the day of Gio’s death, she

had told the police that there actually was a pattern to Krystle’s behavior—that

Krystle acted odd when she was on drugs. Specifically, she told the police that

Krystle used marijuana and Xanax along with other drugs and that Krystle would

behave weirdly and think the CIA was listening to her when she was using meth.

      Samantha also agreed that she had not shared any of these specific stories of

delusions and paranoia with the police when they interviewed her for 30 minutes

immediately after Gio’s death. But, later in her testimony, Samantha said that she

had mentioned to the police that Krystle had a history of being paranoid and thinking

the CIA was watching her. She testified that she also told the police that Krystle had

a history of thinking she saw ghosts and that there had been times when Krystle




                                           20
would speak, Samantha would ask her what she had said, and Krystle would tell her

that she was talking to someone else, even though no one else was in the room.

      Samantha testified that Krystle would not take drugs around Gio, but she

would be under the influence of drugs in Gio’s presence. Samantha also testified that

Krystle was never violent with Gio, even when Krystle used drugs.

      Samantha and Krystle’s mother, Minia, also testified. She said that she,

Krystle, Samantha, and their children were all living together with another relative

days before Gio’s death. Minia had planned to leave for Nicaragua on January 7. In

advance of that, Krystle and Gio were moving in with Junior and Junior’s parents.

On January 5, she received a call from another relative who lived near Junior’s

parents, saying she needed to come there. She saw the police removing Krystle from

the house.

      Minia testified about Krystle’s behavior in the months before Gio’s death.

About two months before, Krystle became much quieter and stayed in her room a

great deal of the time, staring at the ceiling.

      Minia also testified that, when Krystle was around the age of four or five, a

male cousin had been “doing stuff to her,” which caused a strain in family

relationships. Minia testified that, beginning around the age of nine, Krystle would

report seeing a “shadow” boy in their home. After they moved, she reported seeing

him in the new house too. The boy was referred to as a “shadow” or “ghost.” Later,


                                            21
around age 21, Krystle would talk about people watching her through the air vents.

Shortly after, there was an incident when Minia came home to find the police

assisting Krystle. Krystle had called them to report that there were people with guns

in the trees. No one was there. Minia took her daughter back into the house. That

evening, Minia saw Krystle lying on the floor. Krystle told Minia to get down

because people with guns were in the trees. Then, Krystle told Minia that Minia had

a red dot on her forehead. Minia described this as paranoid behavior. Still later,

Krystle tried to convince her family members to get rid of their phones because she

believed the government was tracking them. Yet another time, Minia was in the

home when Krystle looked outside and began screaming. Minia asked what

happened, and Krystle said there was a man outside holding a gun. No one was out

there, but Krystle thought it was real.

      A year or two later, Krystle went to the hospital after being found walking

along the highway. She reported that a man had attacked her. She referred to him as

“Santana.” Months later, Krystle told Minia that Santana could become a bird and

follow her around, which made Krystle fearful for her own safety, as well as Gio’s

and Junior’s.

      Minia testified that, as each of these incidents occurred, she thought it was

because Krystle “smoked weed.” Krystle spent some time in a rehabilitation facility.

Minia thought it was for drug use, but she was not sure.


                                          22
      The State’s closing argument emphasized their theory of the case, which was

that Krystle’s past episodes, as described by Samantha and Minia, were drug-related.

She had a documented history of drug abuse. The State suggests that Krystle could

have been ingesting intoxicating substances during the morning of January 5, when

Eustorgio was in his own bedroom. The State emphasized that Krystle never spoke

of clones or people being dolls on the 911 call or at the hospital. It was only after

her blood was drawn and she was tested for marijuana, that Krystle started talking

about clones and dolls.

      The State further emphasized that Samantha and Minia always thought

Krystle’s behavior was drug-related; that they had a chance to tell the police

immediately after Gio’s death about delusions, paranoia, snipers in trees, and so on;

and they did not mention it. The State reminded the jury that it was not until later

that Minia and Samantha took the position that “suddenly she’s crazy.” The State

argued these were not credible witnesses—they were there only to help Krystle.

      The State further emphasized that there were trash bags around Gio’s body at

the crime scene, which the State argued was evidence of Krystle trying to dispose of

evidence of her crime. The State posed the question for the jury: “And if you know

enough to know that you need to dispose of evidence, you certainly know enough to

know you’ve done something illegal.”




                                         23
      Finally, the State argued that Dr. West was a “hired gun” who came into court

with a goal of helping Krystle establish insanity and, in doing so, ignored any

evidence that indicated guilt.

      Krystle’s closing argument emphasized that filicide—the killing of children—

is a recognized area of psychology and that psychosis is one of the documented

reasons parents kill their children. Krystle’s medical records and family testimony

were summarized, highlighting references to delusions and hallucinations. The jury

was told that no motive had been uncovered for killing Gio—that the only

explanation was the psychosis Krystle was experienced at the time.

      The jury was reminded that the medical personnel who saw Krystle after her

arrest had diagnosed her with psychosis, just as Dr. West had. They were reminded

of Krystle’s confused state in the bodycam videos, particularly during her police

interview.

      In conclusion, the jury was told that “mental illness is real” and that “mental

illness caused that mother to kill that daughter . . . And it’s hard for people to

understand this . . . But she didn’t choose it . . . If she was in her right mind, she

never would have done this, but she was not.”

      In its rebuttal, the State argued that Krystle might not have been “in her right

mind,” and she may not have asked for that to be the case, “but she did bring it on

herself.” The State argues that voluntary intoxication negates the defense of insanity


                                         24
and, because Krystle had alcohol and marijuana in her system, she chose to be

intoxicated, which means she does not meet the criteria for an insanity defense. At

the conclusion of its closing, the State argued that it would not be just or right to sit

in judgment of a person with a history of drug-induced episodes of losing touch with

reality, know that she was on drugs when she killed her daughter and mutilated her

body, and then tell her it was not her fault because she is “insane.” “She did

something crazy that day . . . but she was not insane,” under the legal definition, the

State argued.

      The court’s charge gave the jury three options regarding guilty and innocence

on the two offenses of capital murder and aggravated assault. They could find her

guilty, innocent, or innocent by reason of insanity. The charge instructed the jury

that a person’s conduct that would otherwise be a crime is not a criminal act if, “at

the time of that conduct, the person, as a result of severe mental disease or defect,

did not know that the conduct was wrong,” and thus was insane. They were further

instructed that temporary insanity caused by voluntary intoxication “does not

constitute a defense to the commission of crime” and that the term “intoxication”

means “disturbance of mental and physical capacity resulting from the introduction

of any substances into the body.”




                                           25
      The jury found Krystle guilty of both offenses, and the trial court sentenced

her to life in prison without the possibility of parole for the capital murder offense

and 20 years’ confinement for the aggravated assault offense.

      Krystle appealed the jury’s rejection of her insanity affirmative defense,

arguing that their verdict was against the great weight and preponderance of the

evidence to be manifestly unjust, i.e., factually insufficient.

                           Insanity Affirmative Defense

      Krystle challenges the factual sufficiency of the evidence to support the jury’s

rejection of her insanity defense. She does not challenge the sufficiency of the

evidence to support the jury’s finding of the essential elements of capital murder.

A.    Applicable law

      Texas presumes that a defendant is sane and that she intends the natural

consequences of her actions. Ruffin v. State, 270 S.W.3d 586, 591 (Tex. Crim. App.

2008). Insanity is an affirmative defense that the defendant has the burden to prove

by a preponderance of the evidence. TEX. PENAL CODE §§ 2.04(d), 8.01(a); TEX.

CODE CRIM. PROC. art. 46C.153(a)(2). Insanity excuses a person from criminal

responsibility even though the State proves all elements of the offense, including

mens rea, beyond a reasonable doubt. TEX. CODE CRIM. PROC. art. 46C.153(a).

      Insanity under the law is defined as (1) “a severe mental disease or defect”

that (2) resulted in the actor not knowing that his conduct was wrong at the time of


                                           26
the offense. TEX. PENAL CODE § 8.01(a); Bigby v. State, 892 S.W.2d 864, 878 (Tex.

Crim. App. 1994). “Under Texas law, ‘wrong,’ in this context, means ‘illegal.’”

Ruffin, 270 S.W.3d at 592. Even if a defendant believes his actions were morally

justified, so long as the defendant knows the actions were illegal, the affirmative

defense of insanity is not available. See id.

      There are two additional limitations on the insanity defense. First, voluntary

intoxication and temporary insanity caused by intoxication do not allow for the

insanity defense. TEX. PENAL CODE § 8.04; Afzal v. State, 559 S.W.3d 204, 208 n.4

(Tex. App.—Texarkana 2018, pet. ref’d). Temporary insanity caused by intoxication

may be used as mitigation evidence during the penalty phase of a criminal trial, but

it cannot be relied on to obtain a verdict of not guilty by reason of insanity. See TEX.

PENAL CODE § 8.04; Ex parte Martinez, 195 S.W.3d 713, 722 (Tex. Crim. App.

2006). This means that, if a person experiences temporary visual and auditory

hallucinations, paranoia, and other psychotic symptoms because they are under the

influence of drugs and commits a crime in that delusional state, the affirmative

defense of insanity is not available to obtain a not-guilty verdict—it is only relevant

to punishment for the crime. See Afzal, 559 S.W.3d at 209–10.

      Second, the affirmative defense of insanity is a legal issue, not a medical one.

Graham v. State, 566 S.W.2d 941, 949 (Tex. Crim. App. 1978); see Plough v. State,

725 S.W.2d 494, 500 (Tex. App.—Corpus Christi 1987, no pet.). A person may meet


                                           27
the medical definition of insanity but be legally denied access to an insanity defense

because, even though she suffers from delusions, she still understands that her

actions are illegal. Graham, 566 S.W.2d at 949.

      The determination of whether a person understands that her actions are illegal

is reserved to the factfinder. Id.; Dashield v. State, 110 S.W.3d 111, 115 (Tex.

App.—Houston [1st Dist.] 2003, pet. ref’d). An expert’s opinion may aid the

factfinder in resolving the issue, but the expert may not dictate the result. Graham,

566 S.W.2d at 948–49; McAfee v. State, 467 S.W.3d 622, 636–37 (Tex. App.—

Houston [1st Dist.] 2015, pet. ref’d); Dashield, 110 S.W.3d at 115. As we have

stated, “The ultimate issue of criminal responsibility is beyond the province of an

expert witness; otherwise, the issue ‘would be tried in hospitals rather than in

courts.’” Dashield, 110 S.W.3d at 115 (quoting Graham, 566 S.W.2d at 949).

      The factfinder’s determination is based, at least in part, on its credibility

determination of various witnesses’ testimony. Id. The circumstances of the crime

itself are also important in determining the mental state of the accused at the time of

the commission of the offense. McAfee, 467 S.W.3d at 637. The jury may consider

evidence indicating knowledge of wrongful conduct, such as an attempt to conceal

incriminating evidence or elude law enforcement. Id.; see Torres v. State, 976

S.W.2d 345, 347–48 (Tex. App.—Corpus Christi 1998, no pet.).




                                          28
      The Graham case provides an illustration. There, a man (Graham) stopped by

the house of an acquaintance and invited her out for drinks. 566 S.W.2d at 943. He

began making sexual advances to her, which she declined. Id. at 944. He became

aggressive, eventually hitting her. Id. Then he “came back to his senses,” apologized,

and bought first-aid supplies to care for her wounds. Id. He almost took her home

but hesitated, fearing she would tell her parents. He drove her to a secluded area,

threatened her with a knife, tied her up, and sexually assaulted her. Id. He left for a

while, returned, and then beat her. Id. After “he got his senses back,” he untied her

and asked her whether he had done that to her. Id. When she said he had, Graham

apologized, saying “Well, I’m sorry. I guess I have been drinking too much.” Id.

They went to his car, but he feared taking her home. Id. She promised not to go to

the police. He dropped her off at her house five and one-half hours after picking her

up. Id. She testified that she thought he knew what he was doing and that his

statements of apology were just “to make me feel better toward him or something.”

Id. at 945.

      Two psychiatrists testified that Graham had schizophrenia with paranoid

delusions. Id. at 946. They explained that schizophrenic persons often have difficulty

distinguishing fantasy and dreams from reality and that remissions can occur

dramatically, with changes from hour to hour “or maybe even quicker.” Id. Further,

one can be in a delusional state where he does not know right from wrong, quickly


                                          29
enter into a period of remission where he knows what he is doing, knows that it is

wrong, and is capable of conforming to the law, and then return to a delusional state.

See id. at 946. According to the psychiatrists, Graham first showed signs of

schizophrenia a year before the offense. Id. at 947. Graham later told his doctor that

he thought the rape happened as a nightmare while he slept. Id.

      The jury rejected Graham’s insanity defense. Id. at 943. The Court of Criminal

Appeals affirmed the conviction. Id. at 954. First, the Court noted that the burden is

on the criminal defendant to establish the defense of insanity by a preponderance of

the evidence and that the State is under no burden to establish sanity or supply expert

testimony on the topic. Id. at 950. Second, the Court emphasized that a jury may

accept or reject in whole or in part lay testimony and expert testimony. Id. at 950–

51. Third, the Court noted that the two psychiatrists allowed for periods of remission

“at irregular and unpredictable intervals.” Id. And finally, the Court focused on the

woman’s testimony that Graham apologized after beating her and displayed fear of

taking her home because she might go to the police or tell her parents. Id. at 952.

According to the Court, Graham’s apologies and fear of detection could be viewed

as evidence he was aware of his actions and of the wrongfulness of them. Id.

      The Court concluded that the jury had weighed the evidence, made credibility

determinations, and performed its role in deciding the insanity defense beyond the

medical definition of insanity, taking into account the “inarticulable ethical


                                          30
component, which includes imperatives of free will, self-control, and responsibility

for one’s acts that are fundamental to our notions of man, and that are the foundation

of social relationships and criminal responsibility built on such a concept of man.”

Id. at 953. The Court then affirmed the conviction, declaring, “Rarely will this Court

overturn a jury’s findings on this issue.” Id.

      In sum, when presented with an insanity defense, the factfinder’s ultimate

question is whether “the defendant factually know[s] that society considers [his]

conduct against the law, even though [he], due to his mental disease or defect, may

think that the conduct is morally justified.” Ruffin, 270 S.W.3d at 592. If the

defendant understands his conduct is illegal, the defense is not available. See id.

B.    Standard of review

      Krystle challenges only the factual sufficiency of the evidence to support the

jury’s rejection of her affirmative defense. By challenging the factual sufficiency of

the evidence to support the adverse finding, she is asserting that the adverse finding

was so against the great weight and preponderance of the entire body of admitted

evidence as to be manifestly unjust. See Matlock v. State, 392 S.W.3d 662, 670 n.29,

671 (Tex. Crim. App. 2015). In review of the factual sufficiency to support the jury’s

rejection of an affirmative defense, we consider all the evidence in a neutral light

while preserving the factfinder’s weight and credibility determinations. Id. at 671.

We may find the evidence factually insufficient only “if, after setting out the relevant


                                           31
evidence and explaining precisely how the contrary evidence greatly outweighs the

evidence supporting the verdict, [we] clearly state[ ] why the verdict is so much

against the great weight of the evidence as to be manifestly unjust, conscience-

shocking, or clearly biased.” Id. If we so conclude, the remedy is a new trial, not

acquittal. See id. at 672.

C.    Analysis

      Viewing the evidence in a neutral light while preserving the jury’s credibility

determinations, we hold that the jury’s rejection of the insanity defense was not so

against the great weight of the evidence as to be manifestly unjust. See Matlock, 392

S.W.3d at 671.

      The evidence presented to the jury regarding whether Krystle knew her

behavior was legally wrong came from Dr. West. She testified that Krystle did not

know her behavior was wrong because she thought she was attacking clones, not

real people. The jury reasonably could have rejected Dr. West’s opinions and, based

on Krystle’s own recorded statements after Gio’s death, determined that she knew

she was killing her daughter and stabbing Junior’s stepfather. See Lancon v. State,

253 S.W.3d 699, 707 (Tex. Crim. App. 2008) (holding that witness credibility issues

are reserved to the jury, which may choose to believe some testimony and disbelieve

other testimony); Davis v. State, 177 S.W.3d 355, 358 (Tex. App.—Houston [1st




                                         32
Dist.] 2005, no pet.) (stating that jury may choose to believe all or any part of any

witness’s testimony).

      Krystle told the 911 operator that she killed her “daughter” and stabbed her

“father-in-law.” And she provided a reason: Gio wanted cereal. After loud banging

noises, she told the 911 operator, less than an hour after the killing: “Nothing. I’m

just trying – I cut my daughter’s head off.” Krystle’s reference to those she harmed

as her “daughter” and “father-in-law” on the 911 tape is some evidence that she

understood they were her family members, which the jury reasonably could have

concluded was inconsistent with Dr. West’s opinion that Krystle did not think these

were real people and therefore did not understand that her attacks were illegal.

      On the police bodycam videos, Krystle repeatedly stated that she had killed

her “daughter.” She told the police officers to kill her for it, and she repeatedly

apologized for her actions. But she also said that she thought Gio was a doll and that

the two were clones. The role of resolving these inconsistent statements is left

exclusively to the jury, which reasonably could have determined that Krystle’s

references to those she injured as her “daughter” and “stepfather” indicated an

awareness that they were people, thus negating the factual basis of Dr. West’s

opinion that Krystle did not understand her attacks to be illegal. See Graham, 566

S.W.2d at 952 (affirming conviction where some evidence supported view that




                                         33
criminal defendant was unaware of his attacks and other evidence supported view

that he took action to avoid detection of his crime).

      We emphasize that the jury did not have to reject Dr. West’s expert opinion

that Krystle has psychosis and periods of paranoid delusions for it to have rejected

the affirmative defense of insanity. Under Texas law, medical insanity does not, by

itself, meet the standard for legal insanity under the Penal Code to remove legal

responsibility for one’s actions. Graham, 566 S.W.2d at 953 (“The ‘mental disease

or defect’ component is one that limits the availability of the defense, not one that

automatically invokes its protective shield.”). The criminal defendant’s burden

includes establishing that “as a result of severe mental disease or defect,” she did not

know that her conduct was illegal. See TEX. PENAL CODE § 8.01(a); Ruffin, 270

S.W.3d at 592.

      Here, even if the jury accepted that Krystle was medically insane when she

attacked Gio and Eustorgio, there still was sufficient evidence from which the jury

could have determined that Krystle understood her actions were illegal. The only

basis the jury had been given to conclude otherwise was Dr. West’s testimony that

Krystle thought Gio and Eustorgio were clones, not real people and, based on that

belief, could not have believed it was illegal to cut into them. Yet, Krystle repeatedly

referred to Gio as her “daughter” on the 911 call, police bodycam recordings, and

during the police interview. She also referred to Eustorgio as her “father-in-law” on


                                          34
the 911 recording. The jury could have concluded, based on these references, that

Krystle understood these two people were her family members, as she described

them. See Graham, 566 S.W.2d at 952. If the jury did so, the sole defensive theory

for why she did not know her actions were illegal was negated.

       Nor did the jury necessarily have to determine that Krystle was voluntarily

intoxicated to have rejected the insanity defense. The jury reasonably could have

determined that Krystle’s actions were unrelated to the trace amounts of marijuana

or the consumption of alcohol that would have elevated her blood-alcohol content to

near .08—the minimum threshold for intoxication. In other words, the jury was not

limited to two choices: (A) finding that Krystle’s insanity was a medical condition

or (B) finding that voluntary intoxication caused her insanity. It had other options,

including (C) finding that, regardless of whether she was medically insane, she was

aware that her actions in killing Gio and stabbing Eustorgio were illegal. And, based

on that reason alone, the jury could have rejected Krystle’s insanity defense without

ever reaching the issue of voluntary intoxication. We conclude that there is sufficient

evidence in the record to affirm the conviction without resolving the parties’ dispute

over whether Krystle’s intoxication was layered on top of her mental illness or the

cause of it.

       In conclusion, after hearing all the evidence, the jury could have determined

that Krystle’s actions indicated that she knew her conduct was wrong at the time of


                                          35
Gio’s murder and Eustorgio’s stabbing, even if she otherwise met the medical

criteria of insanity. Whether we would have reached the same conclusion is not the

test: the evidence was sufficient to support the jury’s rejection of her affirmative

defense, and the jury’s decision was not so against the great weight and

preponderance of the evidence as to be manifestly unjust. See Matlock, 392 S.W.3d

at 671; Temple v. State, 390 S.W.3d 341, 363 (Tex. Crim. App. 2013) (noting that

an appellate court may not act as a “thirteenth juror”). We overrule Krystle’s sole

issue.

                                    Conclusion

         We affirm.



                                                Sarah Beth Landau
                                                Justice

Panel consists of Justices Kelly, Landau, and Hightower.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           36